Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-2022 has been entered.
 
Election/Restrictions
Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-15-2021. However, upon further review, the Examiner has rejoined and withdrawn the restriction of claim 9 as no search burden appeared for an EMV chip.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 21, and 22 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Baek et al. (U.S. App. 20130222349) and Kim et al. (U.S. App. 20210104582) are applied below. 
Rejections under 35 USC 112 are overcome by amendment and accordingly withdrawn. Previous interview indicated the rectangular region is that surrounding centerline A8 in Figure 6.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. App. 20130222349) and Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) and Kim et al. (U.S. App. 20210104582).
In regard to claim 1, Baek teaches a rollable payment card shiftable between a flat configuration and a rolled configuration (see Abstract and Figs. 1 and 3), said payment card comprising: 
a plurality of rigid internal components (see Fig. 3, IC chip and driver), said rigid internal components including a verification element and a processor (Fig. 3, Item 110 400 is a fingerprint reader and controller); and said electronic display unit including an electronic display region configured to display an image (see Abstract), said electronic display region being rollable (see Fig. 3), said payment card in the flat configuration presenting laterally spaced apart first and second ends and longitudinally spaced apart top and bottom edges (See Fig. 1), said payment card including a flexible, rollable region and a flat, rigid, said non-bending region defining in part an outer layer of the payment card in the rolled configuration, each of said plurality of rigid internal components being axially aligned within and isolated in said non-bending region (see Fig. 3, Items 210, 400, and 300 along the short edge of the card in non-bending area).
Baek is not relied upon to teach via a manual rolling process and manually rollable; an electronic display unit in communication with the processor; a power element providing electrical power to the display unit,said first end overlapping said second end during the course of the rolling process, with said first end being disposed arcuately past said second end when the payment card is in the rolled configuration, non-rollable region adjacent the rollable region, said non-rollable region being disposed adjacent one of the ends and extending between the top and bottom edges along an axis parallel to said one of the ends so as to be rectangular in shape and non-bending is non-rollable.
Baek as discussed above teaches the concept of the display is a payment card (see Abstract and Fig. 1). 
However, Ekam teaches via a manual rolling process and manually rollable (see Fig. 1 and Para. 14); an electronic display unit in communication with the processor (see Para. 3 and 4) said first end overlapping said second end during the course of the rolling process with said first end being disposed arcuately past said second end when the display is in the rolled configuration (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art to modify the bendable credit card of Baek with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Baek discloses the base product/process of a bendable credit card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Baek. 
Baek and Ekam are not relied upon to teach a power element providing electrical power to the display unit, non-rollable region adjacent the rollable region, said non-rollable region being disposed adjacent one of the ends and extending between the top and bottom edges along an axis parallel to said one of the ends so as to be rectangular in shape and non-bending is non-rollable.
Baek as discussed above teaches the concept of the display is a payment card (see Abstract and Fig. 1). 
However, Kim teaches a power element providing electrical power to the display unit (see Para. 159 Battery), non-rollable region adjacent the rollable region, said non-rollable region being disposed adjacent one of the ends and extending between the top and bottom edges along an axis parallel to said one of the ends so as to be rectangular in shape and non-bending is non-rollable (see Fig. 20 and 21 RA is a non-rolling area at the short end of the rollable display).
It would have been obvious to a person of ordinary skill in the art to modify the display of Baek and Ekam with the non-rollable area of Kim so as to be exposed to the outside for an antenna (see Para. 133).
Regarding claim 2, Baek in view of Ekam and Kim teaches all the limitations of claim 1. Baek further teaches said payment card in the flat configuration having a generally rectangularly prismatic envelope (see Fig. 1), said payment card (see Abstract).
Baek is not relied upon to teach in the rolled configuration having a generally cylindrical envelope.
However, Ekam teaches in the rolled configuration having a generally cylindrical envelope (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art to modify the bendable credit card of Baek with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Baek discloses the base product/process of a bendable credit card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Baek. 
Regarding claim 3, Baek in view of Ekam and Kim teaches all the limitations of claim 2. Ekam further teaches said rectangularly prismatic envelope having a lateral first width, said cylindrical envelope having lateral second width, said second width being less than half of said first width (see Figs. 1 and 2 where the lateral length is longer by more than half of the roll outer diameter).
It would have been obvious to one of ordinary skill in the art to modify the bendable credit card of Baek with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Baek discloses the base product/process of a bendable credit card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Baek. 
Regarding claim 6, Baek in view of Ekam and Kim teaches all the limitations of claim 1. Baek further teaches said payment card (see Abstract). Baek is not relied upon to teach in the rolled configuration presenting at least two overlapping layers.
Ekam further teaches in the rolled configuration presenting at least two overlapping layers (see Fig. 2 rolled area overlaps end to end).
It would have been obvious to one of ordinary skill in the art to modify the bendable credit card of Baek with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Baek discloses the base product/process of a bendable credit card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Baek. 

Regarding claim 7, Baek in view of Ekam and Kim teaches all the limitations of claim 6. Baek further teaches said payment card (see Abstract). Baek is not relied upon to teach in the rolled configuration presenting at least three overlapping layers.
However, Ekam teaches in the rolled configuration presenting at least three overlapping layers (see Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the bendable credit card of Baek with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Baek discloses the base product/process of a bendable credit card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Baek. 
Regarding claim 8, Baek in view of Ekam and Kim teaches all the limitations of claim 6. Baek is not relied upon to teach at least two of said overlapping layers engaging one another. However, Ekam teaches at least two of said overlapping layers engaging one another (see Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the bendable credit card of Baek with the rollable display of Ekam for additional display functionality (see Para. 14). In addition, the Examiner notes Baek discloses the base product/process of a bendable credit card whereas Ekam discloses the known technique of rolling the display device completely to yield predictable results of a fully rolled card display device of Baek. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. App. 20130222349) and Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) and Kim et al. (U.S. App. 20210104582) in further view of Choi et al. (U.S. App. 2019/0212780).
Regarding claim 4, Baek in view of Ekam and Kim teaches all the limitations of claim 3. Baek, Ekam, and Kim are not relied upon to teach said second width being less than one fourth of said first width.
However, Choi teaches said second width being less than one fourth of said first width(see at least Para. 52-55 and Figs. 1 and 2).
	It would have been obvious to modify the rollable credit card of Baek, Ekam, and Kim with the diameter of Choi for effectively rolling the display to prevent damage (see Para. 3). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. App. 20130222349) and Ekambaram et al. (U.S. App. 2017/0111634 hereinafter referred to as “Ekam”) and Kim et al. (U.S. App. 20210104582) in further view of Khurana et al. (U.S. App. 2017/0357979 hereinafter referred to as “Khur”).
Regarding claim 9, Baek in view of Ekam and Kim teaches all the limitations of claim 1. Baek, Ekam, and Kim are not relied upon to teach said verification element comprising an EMV chip.
However, Khur teaches said verification element comprising an EMV chip (see Para. 155). 
It would have been obvious to modify the rollable credit card of Baek, Ekam, and Kim with the EMV of Khur to prevent fraudulent transactions (see Para. 6). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/         Primary Examiner, Art Unit 2625